Citation Nr: 1717071	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-26 559	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1992.

He appealed to the Board of Veterans' Appeals (Board/BVA) from November 2007 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2012, the Veteran testified at a hearing conducted before the undersigned as to petitions to reopen previously denied claims of service connection for left shoulder and right knee disorders, and also for service connection for PTSD.  This type of hearing is more commonly known as a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.  

The Board subsequently, in July 2013, determined there was the required new and material evidence and consequently reopened the claims for service connection for left shoulder and right knee disorders.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead, along with the claim for service connection for PTSD, remanded them to the RO via the Appeals Management Center (AMC) for further development (namely, for VA examinations and to obtain potentially relevant medical treatment records).  

As the VA compensation examination opinions and rationales obtained pursuant to the Board's July 2013 remand were deficient, the service connection claims were again remanded in January 2016 to obtain adequate opinions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board commits error in failing to ensure this compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Consider also that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted by the Board in January 2016, following the prior remand, the RO/AMC granted service connection for PTSD as well as for another issue.  See March 2014 Rating Decision.  In awarding service connection, the RO assigned an initial 70 percent evaluation for the service-connected PTSD.  In response the Veteran filed a VA Form 21-4138 in April 2014 indicating he "disagreed" and was submitting additional evidence.  The RO sent him a letter in May 2014 asking him to state with specificity, so clarify, what he was disagreeing with.  See 38 C.F.R. § 20.201 (2016).  In March 2015, after additional development, the RO issued another rating decision-this time confirming and continuing the 70 percent evaluation for the PTSD and denying a derivative claim of entitlement to a total disability rating based on individual unemployability (TDIU).  In November 2015, in response, the Veteran's designated representative expressed disagreement with the continued 70 percent rating, as well as the denial of a TDIU.  

Since no Statement of the Case (SOC) concerning those claims had been provided to the Veteran, the Board remanded them in January 2016.  Subsequently, in an April 2016 rating decision, the RO/AMC awarded the Veteran a TDIU retroactively effective from June 2007.  The time period to appeal the effective date for that grant has passed.  As such, the Veteran's claim for a TDIU is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

Regarding the claim for a higher initial rating for the PTSD, an SOC was originally mailed to the Veteran in April 2016.  That SOC, however, was returned due to an incorrect address.  See April 2016 Report of Contact.  The Board resent the SOC to the Veteran's current address in February 2017.  A Substantive Appeal (VA Form 9) was thereafter received later that same month, completing ("perfecting") the appeal of this claim to the Board.  In his appeal, the Veteran reported that he had not received the SOC until February 15, 2017.  Also, he requested a hearing at the RO, i.e., a Travel Board hearing.  While this perfected appeal occurred after the RO had certified the appeal of the other claims that are being decided herein, the Board is consolidating-meaning merging-his appeal.  

This appeal has been processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

Whereas the Board is deciding the Veteran's service-connection claims, it is instead remanding the appeal for a higher initial rating for the PTSD.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran did not have a left shoulder disorder during his time in service, or to a compensable degree within one year of his discharge from service, and it did not develop as a result or consequence of his service.

2.  The Veteran did not have a right knee disorder during his time in service, or to a compensable degree within one year of his discharge from service, and it did not develop as a result or consequence of his service.

CONCLUSIONS OF LAW

1.  His left shoulder disorder was not incurred in or aggravated by his service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  His right knee disorder was not incurred in or aggravated by his service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, the notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in March 2005, July 2007 and September 2010 letters regarding the type of evidence necessary to establish these claims.  He was instructed how to establish his entitlement to service connection.  To this end, he was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The letters also notified him of the criteria for assigning a disability rating and an effective date once entitlement to service connection is established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (specifying that notice in the service-connection context should address all elements of the claim, including these "downstream" elements).
As for the duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records and had him undergo medical examinations in furtherance of his claims for necessary medical nexus opinions.  38 U.S.C.A. § 5103A(d).  Pertinent VA examinations and/or opinions were obtained in September 2013 with clarification in December 2013 and in March 2016, on remand.  38 C.F.R. § 3.159(c)(4).  The March 2016 VA examination and/or opinion is sufficient to decide these claims, as the examiner performed a comprehensive physical examination, recorded all findings considered relevant under the applicable statutes and regulations, and offered a well-supported opinion based on consideration of the full history of the disorders being evaluated.  The effect of the March 2016 examinations is that there was the required consideration of the relevant history, acknowledgment of pertinent complaints and pleadings, as well as explanatory rationale for all conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  As such, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination and/or opinion has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

So, all told, there was compliance with the Board's July 2013 and January 2016 remand instructions, certainly substantial compliance.  See Stegall, 11 Vet. App. at 271; but see also D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also, as mentioned, had a Travel Board hearing before the undersigned VLJ in November 2012.  According to 38 C.F.R. § 3.103(c)(2) (2016), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned identified the issues on appeal.  Also during the course of the hearing this presiding VLJ engaged in a discussion of evidence that would be relevant to the appeal.  Moreover, the Veteran did not raise any new issues pertaining to these claims during the course of the hearing that have not been addressed.  See Bryant, 23 Vet. App. at 497-98.  Also, in the questioning and responses, the Veteran and even more so his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claims and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.  

The Veteran and his representative have not alleged there were any deficiencies in the conducting of that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, the Veteran and his representative have not argued that any error or deficiency in the notice or assistance received concerning these claims was unduly prejudicial, meaning outcome determinative of these claims.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with these claims.  Therefore, the Board may proceed with the adjudication of these service-connection claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of a relevant injury or disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic diseases (so, again, arthritis included) also may be presumptively service connected if they become manifest to a compensable degree (meaning to a degree of 10 percent or more) within one year of leaving qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).
In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).
Consider also, however, that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Left Shoulder Disorder

Turning now to the relevant facts, the Veteran's STRs include his September 1974 enlistment examination revealing clinically normal upper extremities.  In his enlistment report of medical history, he denied arthritis, rheumatism, or bursitis; bone, joint or other deformity; and painful or "trick" shoulder.  The Veteran was in a motor vehicle accident in November 1977.  One of the November 1977 records reveals that the Veteran had pain along both sides of chest and shoulders.  A superficial right shoulder abrasion was noted; no left shoulder disorder was diagnosed.  A December 1977 discharge summary shows diagnoses of fracture of the transverse process of L-4 vertebral body; traumatic injury of the bladder with microscopic hematuria; and right lower lobe viral pneumonia.  A March 1980 periodic examination also revealed clinically normal upper extremities.  His STRs are unremarkable for any diagnosis of a left shoulder disorder.  His military service ended in September 1992.

Post-service treatment records include a September 2005 SSA evaluation that succinctly details a history of the Veteran's medical treatment for various issues, including his left shoulder.  This record shows that shows that the Veteran had a motor vehicle accident in October 2001; cervical and lumbar strains and a knee contusion were diagnosed.  It also shows that the Veteran was seen for left shoulder pain in January 2002; the Veteran's past medical history included the in-service motor vehicle accident in which the Veteran sustained a "lung tear."  The record shows that in May 2002, the Veteran was seen following a motor vehicle accident wherein he complained of shoulder pain.  It reveals that a February 2003 legal document in regards to the October 2001 injury shows that the Veteran sustained a variety of physical injuries, including shoulder pain.  The record shows that the Veteran was seen in June 2004 for shoulder pain after industrial injury in March 2004.  This June 2004 record is in the claims file and reveals that the Veteran complained of frequent left-sided neck pain radiating to the left shoulder, which began following an occupational injury in March 2004; the Veteran's past medical history was noted to be otherwise noncontributory.  The September 2005 SSA record further indicates that the Veteran was diagnosed with left shoulder myofascial syndrome in September 2004.  

The first evidence of arthritis is in November 2005 when X-rays showed degenerative joint disease and evidence of old healed clavicle fracture.  An October 2006 record reveals that the Veteran reported having chronic pain since 1982 or 1983.  He reported that he dislocated his shoulder and since then, the pain had been present.  A November 2006 record reveals that the Veteran reported that the dislocation occurred during service while sparring.  There are no treatment records containing any medical opinion relating a left shoulder disorder to the Veteran's military service.

The Veteran has asserted that he injured his shoulder while boxing in 1980.  See, e.g., November 2012 Hearing Transcript (T.) at 11.  He also has asserted that following that injury, he was hit by a car and "re-bruised it."  Id. at 12.  
A statement from the Veteran's ex-wife received in September 2009 shows that the he reportedly incurred multiple fractures during the in-service motor vehicle accident.

An August 2010 opinion from a VA physician shows that they reviewed the Veteran's VA medical records.  It was their opinion that the Veteran's degenerative joint disease of his left shoulder was directly related to his military duty.  They reported that they based their opinion on the Veteran's service history of exertion and musculoskeletal strain as a cook for 18 years, which strained his shoulder.  They reported that, also, the Veteran was involved in a car accident in 1977, which involved neck and shoulder injury. 

As already mentioned, the Board remanded this claim in July 2013 for a VA examination with  nexus opinion, that is, for comment on whether a left shoulder disorder is related to the Veteran's military service.

The Veteran was provided with this requested fee-based examination in September 2013.  He was diagnosed with degenerative joint disease, with date of diagnosis of November 2005.  The Veteran reported throwing his shoulder out of place during training for the boxing team.  He reported that he did not seek treatment after the injury.  The examiner initially opined that the current diagnosis was as likely as not related to military service, especially to the injuries sustained in the automobile accident and in his duties and responsibilities as a cook.  The examiner noted the Veteran's report of injuring his shoulder while training for the boxing team.  The examiner observed that review of the injury report after the automobile accident suggested some chest wall pain as well as the areas of the shoulder, without specific limitations at the time, thus suggesting that the injuries were minor.  The examiner noted that records were silent with regard to further complaints and treatment during and after military until most recent years.  The examiner concluded that the Veteran's janitorial occupation post military appeared to the be source of the shoulder complaints and findings at that time.  In a December 2013 addendum opinion, the examiner clarified that the Veteran's shoulder condition was less likely than not related to military service; the previous rationale remained the same.  

Since the fee-based examiner's opinion did not address the positive August 2010 opinion, as already mentioned, the Board again remanded this claim in January 2016 to obtain an addendum medical opinion from the September 2013 examiner or similarly-qualified provider, addressing the positive nexus opinion.  

The Veteran was provided this requested VA compensation examination in March 2016.  Glenohumeral joint and acromioclavicular joint osteoarthritis were diagnosed with date of diagnosis of November 2005.  The Veteran reported sustaining injury to his left shoulder from the 1977 motor vehicle accident and that his duties as a cook aggravated his left shoulder condition.  He also reported injuring his left shoulder during a boxing match in the 1980s and again when he was struck by a car.  He reported not seeking treatment for those injuries.  The examiner noted that it was their conclusion that there were conflicting oral and written reports regarding the Veteran's claim.  They noted that there was conflicting information in buddy statements, treatment records, VA clinic notes, and records provided by SSA regarding industrial and other motor vehicle accidents, which were not stated in the Veteran's hearing testimony.  The examiner reported that those reports indicated multiple causes for the Veteran's current left shoulder condition.   

This VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the provider of the positive August 2010 opinion did not state the Veteran's post-service occupation, his sporting activities, or evaluate the effects of multiple motor vehicle accidents and other nonservice connected industrial injuries, which occurred after the Veteran's separation from active service.  The examiner noted that additionally, the physician did not state he reviewed the Veterans claims folder, service treatment medical records, or treatment records regarding motor vehicle accidents and industrial injuries.  The examiner also noted that the opinion was also vague as to which joints were impacted, i.e. right or left. 

The examiner discussed the Veteran's STRs, including the records pertaining to the November 1977 accident.  The examiner also addressed STRs regarding the Veteran being struck by a car in October 1982; the Veteran complained of left leg and knee pain.  The examiner also noted an August 1992 record in which the Veteran sought treatment for his right shoulder.  In addition to the Veteran's STRs, the examiner also discussed the Veteran's post-service treatment records.  They noted the June 2004 record discussed above.  The examiner observed that SSA records showed that the Veteran's work history including being a drivable warehouseman from 1997-2004 and janitor/cook from 1993-1996.  The examiner noted that the Veteran's duties as a driver/warehouseman included lifting and carrying two to 200 pound boxes, carrying ten to 20 feet often during the day.  The examiner discussed the September 2005 record addressed above.  

The examiner noted that they had reviewed the Veteran's verbal testimonials transcriptions, personally listened to the Veteran's account of injuries/events during active service, and reviewed the buddy statements from the Veteran's wife.  The examiner reported that there were multiple conflicting statements as to the joints involved, diagnosis of injuries, mechanism of injuries, and or disclosures of pre-existing conditions.  They reported that they did not agree with medical opinion of August 2010 because the physician had limited access to the medical evidence and was not able to review all available medical evidence including STRs, the claims folder, nonservice-connected motor vehicle accidents and industrial injuries. 

The examiner observed that the written service medical records were noted above and there was history of injury and complaints of pain and discomfort involving left shoulder.  The examiner opined that based on their review of the above written medical evidence and experience as an orthopedist, they concluded that the Veteran sustained acute but temporary injuries involving the left shoulder, which resolved prior to separation.  The examiner opined that that was primarily based on occupational history of many years of hard industrial labor after separation from active service, multiple nonservice-connected injuries including motor vehicle accidents and industrial injuries, and statements and opinions, as listed above, reported by multiple examining physicians.  The examiner concluded that the Veteran's current left shoulder disorder was less likely as not related or attributed to his military experience, especially the injury he sustained in the automobile accident while in Germany and in his duties and responsibilities as a cook.

When considering this collective body of evidence, the Board concludes that service connection is not warranted for the Veteran's left shoulder disorder- either on a direct or presumptive basis.  Although he reported injuring his shoulder in service and worked as a cook during service, the evidence does not support a finding of a nexus.  

With regards to service connection on a direct basis, the evidence does not show that his currently-diagnosed left shoulder disorder began in service or is otherwise related or attributable to his military service.  38 C.F.R. § 3.303(d).  His STRs do not contain any diagnosis of a left shoulder.  While he reported pain in November 1977, only a right shoulder abrasion was noted; no left shoulder disorder was diagnosed.  As discussed above, the December 1977 discharge summary following the Veteran's hospitalization for injuries sustained in the November 1977 motor vehicle accident, showed three diagnoses, none of which pertained to the left shoulder.  Although the Veteran's ex-wife reported that he sustained multiple fractures in the accident, the STRs pertaining to that accident, especially the December 1977 discharge summary, does not show that the Veteran's left shoulder was fractured.  Regarding the Veteran's reported dislocation while boxing, his STRs are silent for any left shoulder complaints.  The March 2016 examiner, having reviewed the evidence and interviewed and examined the Veteran, concluded that the Veteran sustained acute but temporary injuries, which resolved prior to separation.  

Of equal or even greater significance, the post-service treatment records do not contain any diagnosis of a left shoulder disorder until 2004 as per the September 2005 SSA record showing that the Veteran was diagnosed with myofascial pain syndrome in 2004.  Even with consideration of the Veteran's reports of pain since service, there is no evidence showing a diagnosis of a left shoulder disorder until 2004, so not until some 12 years after his service had ended.  As such, the evidence does not support a finding that the onset or inception of a left shoulder disorder was during his service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Equally, the opinion of the March 2016 VA examiner, shows that the Veteran's currently diagnosed left shoulder disorder did not have its onset in service or is otherwise related or attributable to his service.  And since this opinion was formed after interviewing and examining the Veteran, reviewing the evidence that includes his contentions, and is supported by a well-reasoned rationale, the Board accords it a lot of probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that, to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation).  

The Board acknowledges the positive August 2010 opinion.  However, this opinion lacks probative value compared to the 2016 VA compensation examiner's opinion.  As noted by the 2016 examiner, the physician who provided the 2010 opinion did not state the Veteran's post-service occupation, his sporting activities, or evaluate the effects of multiple motor vehicle accidents and other nonservice connected industrial injuries which occurred after the Veteran's separation from active service.  Considering that this positive opinion does not address the Veteran's complete service and post-service medical history (unlike the 2016 examiner's opinion) the Board finds that it holds less probative weight than that of the 2016 VA compensation examiner.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based).  

Furthermore, as the evidence fails to show that arthritis manifested to a degree of 10 percent or more within one year of the Veteran's discharge from service, meaning by September 1993, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, there is no diagnosis of arthritis until 2005.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology following service and, therefore, a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309(a).  While the Veteran reported having pain since service, the evidence shows post-service injuries, including a 2004 occupational injury resulting in left shoulder pain.  Additionally, as noted by the 2016 examiner, the Veteran's post-service employment included working in a warehouse with job duties that included lifting and carrying two to 200 pound boxes, carrying ten to 20 feet often during the day.  In this case, considering the absence of a diagnosis until 2005 in addition to a post-service injury and strenuous post-service employment, the Board concludes that the evidence does not support a finding of a continuity of symptomatology since service of the type contemplated by 38 C.F.R. § 3.303(b) and the holding in Walker.

The overall evidence of record, as discussed above, weighs against a finding of a left shoulder disorder being associated in any way with the Veteran's active duty service.  Without the evidence, even on balance, showing an association between a left shoulder disorder and his active duty, service connection for a left shoulder disorder is unwarranted.


To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of a left shoulder disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's assertions concerning etiology therefore have no probative value in this critical respect.
For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disorder.  And as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A §5107 (West 2014); 38 C.F.R. § 3.102.

Right Knee Disorder

The Veteran's STRs include his September 1974 enlistment examination revealing clinically normal lower extremities.  In his enlistment report of medical history, he denied arthritis, rheumatism, or bursitis; bone, joint or other deformity; and "trick" or locked knee.  As discussed above, the Veteran was in a motor vehicle accident in November 1977.  None of the STRs pertaining to the accident show any right knee complaints.  A March 1980 periodic examination also revealed clinically normal lower extremities.  The Veteran was hit by a car in October 1982; he reported pain in the left leg knee to hip.  No right knee complaints were made in relation to this accident.  His STRs are unremarkable for any diagnosis of a right knee disorder.  His military service ended in September 1992.

As with the Veteran's left shoulder, post-service treatment records include a September 2005 SSA evaluation that succinctly details a history of the Veteran's medical treatment for various issues, including his right knee.  It shows that the Veteran had a motor vehicle accident in October 2001; a knee contusion was diagnosed.  It also shows that a February 2003 legal document in regards to the October 2001 injury revealed that the Veteran sustained a variety of physical injuries, including bilateral knee pain.  An October 2004 record indicates that the Veteran had a work injury in March 2004.  The Veteran complained of right knee pain and stated that that occurred following the accident.  The diagnosis was probable internal derangement.  Another record, also dated in October 2004, shows that the Veteran reported pain in his right knee since a heavy box fell and struck his leg.  The author of the September 2005 SSA evaluation opined that the eventual permanent impairment with respect to the Veteran's right knee would be 100 percent apportioned to the specific injury in March of 2004.  An April 2005 record discussed findings from a December 2004 MRI.  The MRI reportedly showed degenerative changes, a complex tear, and joint effusion.  There are no treatment records containing any medical opinion relating a right knee disorder to the Veteran's military service.

The Veteran has asserted that he injured his knee when he was hit by a motor vehicle during service.  See, e.g., T. at 14.  

A statement from the Veteran's ex-wife received in September 2009 shows that the he reportedly incurred multiple fractures during the in-service motor vehicle accident.

An August 2010 opinion from a VA physician shows that they reviewed the Veteran's VA medical records.  It was their opinion that the Veteran's degenerative joint disease of his right knee was directly related to his military duty.  They reported that they based their opinion on the Veteran's service history of exertion and musculoskeletal strain as a cook for 18 years, which strained his knee.   

As already mentioned, the Board remanded this claim in July 2013 for a VA examination with  nexus opinion, that is, for comment on whether a right knee disorder is related to the Veteran's military service.

The Veteran was provided with this requested fee-based examination in September 2013.  He was diagnosed with degenerative joint disease, with date of diagnosis of  September 2010.  The Veteran reported that in 1981, he was hit by a car as a pedestrian, hurting multiple areas, but specifically his left knee.  The Veteran claimed he now had right knee pain, which was minor during the initial trauma, but had been progressing.  The examiner opined that the current diagnosis was less likely as not related to military service, especially to the injuries sustained in the automobile accident and in his duties and responsibilities as a cook.  The examiner noted the Veteran's right knee was not reported at the time as a source of injury.  The examiner observed that records were silent with regard to seeking out treatment while in service and remained silent until approximately 2005.  The examiner noted that considering post-service activities, the Veteran continued to be a cook for some time and later worked in janitorial service and as a driver.  The examiner opined that the janitorial services in particular would have been a physically demanding occupation, likely being the cause of the right knee condition seen that day.  In a December 2013 addendum opinion, the examiner reiterated that the Veteran's right condition was less likely than not related to military service; the previous rationale remained the same.  

An April 2014 record shows that the Veteran reported having a many-decade history of knee problems, which were secondary to his playing a lot of sports when he was a young man.  

Since the fee-based examiner's opinion did not address the positive August 2010 opinion, as already mentioned, the Board again remanded this claim in January 2016 to obtain an addendum medical opinion from the September 2013 examiner or similarly-qualified provider, addressing the positive nexus opinion.  

The Veteran was provided this requested VA compensation examination in March 2016.  Meniscal tear and osteoarthritis were diagnosed with date of diagnosis of 2004; and chondrocalcinosis with date of diagnosis of 2010 was also diagnosed.  The Veteran reported that he initially injured his right knee in the motor vehicle accident in 1977.  The Veteran additionally contended that his right knee condition was aggravated and resulted of his work as a cook in-service, which required prolonged weightbearing and repetitive use activities.  The examiner reported that, based on review of the claims file, it was their conclusion that there were conflicting oral and written reports regarding the Veteran's claim.  They noted that there was conflicting information in buddy statements, treatment records, VA clinic notes, and records provided by SSA regarding industrial and other motor vehicle accidents, which were not stated in the Veteran's hearing testimony.  The examiner reported that those reports indicated multiple causes for the Veteran's current right knee condition.   

This VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the provider of the positive August 2010 opinion did not state the Veteran's post-service occupation, his sporting activities, or evaluate the effects of multiple motor vehicle accidents and other nonservice connected industrial injuries which occurred after the Veteran's separation from active service.  The examiner noted that additionally, the physician did not state he reviewed the Veterans claims folder, service treatment medical records or treatment records regarding motor vehicle accidents and industrial injuries.  The examiner also noted that the opinion was also vague as to which joints were impacted, i.e. right or left. 

The examiner discussed the Veteran's STRs, including the records pertaining to the November 1977 accident.  The examiner also addressed STRs regarding the Veteran being struck by a car in October 1982; the Veteran complained of left leg and knee pain.  In addition to the Veteran's STRs, the examiner also discussed the Veteran's post-service treatment records.  The examiner observed that SSA records showed that the Veteran's work history including being a drivable warehouseman from 1997-2004 and janitor/cook from 1993-1996.  The examiner noted that the Veteran's duties as a driver/warehouseman included lifting and carrying two to 200 pound boxes, carrying ten to 20 feet often during the day.  The examiner discussed the September 2005 record addressed above.  

The examiner noted that they had reviewed the Veteran's verbal testimonials transcriptions, personally listened to the Veteran's account of injuries/events during active service, and reviewed the buddy statements from the Veteran's wife.  The examiner reported that there were multiple conflicting statements as to the joints involved, diagnosis of injuries, mechanism of injuries, and or disclosures of pre-existing conditions.  They reported that they did not agree with medical opinion of August 2010 because the physician had limited access to the medical evidence and was not able to review all available medical evidence including STRs, the claims folder, nonservice-connected motor vehicle accidents, and industrial injuries. 

The examiner observed that the written service medical records were noted above and there was history of injury and complaints of pain and discomfort involving left shoulder but not of the right knee.  The examiner concluded that the Veteran's current right knee disorders were less likely as not related to or attributable to his military experience, especially the injury he sustained in the automobile accident while in Germany and in his duties and responsibilities as a cook.  
When considering this collective body of evidence, the Board concludes that service connection is not warranted for the Veteran's right knee disorder- either on a direct or presumptive basis.  Although he reported injuring his knee in service and worked as a cook during service, the evidence does not support a finding of a nexus.  

With regards to service connection on a direct basis, the evidence does not show that his currently-diagnosed right knee disorders began in service or are otherwise related or attributable to his military service.  38 C.F.R. § 3.303(d).  His STRs do not contain any right knee complaints, let alone a diagnosis of a right knee disorder.  While he was hit by a vehicle in October 1982, only left leg complaints were reported; the records pertaining to that accident are silent for any right knee complaints.   Although the Veteran's ex-wife reported that he sustained multiple fractures in the 1977 accident, the STRs pertaining to that accident, especially the December 1977 discharge summary, does not show that the Veteran's right knee was fractured.  No right knee complaints were shown in any of the records pertaining to the 1977 accident.  

Of equal or even greater significance, the post-service treatment records do not contain any diagnosis of a right knee disorder until 2004.  Even with consideration of the Veteran's reports of pain since service, there is no evidence showing a diagnosis of a right knee disorder until 2004, so not until some 12 years after his service had ended.  Between the Veteran's military service and the first diagnosis of a right knee disorder, the Veteran incurred a right knee injury at work in March 2004 as discussed above, which the September 2005 SSA evaluator opined to result in 100 percent of the Veteran's right knee eventual permanent impairment.  As such, the evidence does not support a finding that the onset or inception of a currently diagnosed right knee disorder was during his service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333.  See also Mense, 1 Vet. App. 354.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach, 223 F.3d 1376, at 1380-81.  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan, 17 Vet. App. 261.

Equally, the opinion of the March 2016 VA examiner, shows that the Veteran's currently diagnosed right knee disorder did not have its onset in service or is otherwise related or attributable to his service.  And since this opinion was formed after interviewing and examining the Veteran, reviewing the evidence that includes his contentions, and is supported by a well-reasoned rationale, the Board accords it a lot of probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl, 21 Vet. App. 120 at 124.  

The Board acknowledges the positive August 2010 opinion.  However, this opinion lacks probative value compared to the 2016 VA compensation examiner's opinion.  As noted by the 2016 examiner, the physician who provided the 2010 opinion did not state the Veteran's post-service occupation, his sporting activities, or evaluate the effects of multiple motor vehicle accidents and other nonservice connected industrial injuries which occurred after the Veteran's separation from active service.  Considering that this positive opinion (unlike the 2016 examiner's opinion) does not address the Veteran's complete service and post-service medical history, including that showing a work injury in March 2004, the Board finds that it holds less probative weight than that of the 2016 VA compensation examiner.  See Reonal, 5 Vet. App. 458.


Furthermore, as the evidence fails to show that arthritis manifested to a degree of 10 percent or more within one year of the Veteran's discharge from service, meaning by September 1993, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, there is no indication of arthritis until 2004.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology following service and, therefore, a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309(a).  As discussed above, while the Veteran reported having pain since service, the evidence shows post-service injuries, including a 2004 occupational injury.  Additionally, as noted by the 2016 examiner, the Veteran's post-service employment included working in a warehouse with job duties that included lifting and carrying two to 200 pound boxes, carrying ten to 20 feet often during the day.  In this case, considering the absence of a diagnosis until 2004 in addition to a post-service injury and strenuous post-service employment, the Board concludes that the evidence does not support a finding of a continuity of symptomatology since service of the type contemplated by 38 C.F.R. § 3.303(b) and the holding in Walker.

The overall evidence of record, as discussed above, weighs against a finding of a right knee disorder being associated in any way with the Veteran's active duty service.  Without the evidence, even on balance, showing an association between a right knee disorder and his active duty, service connection for a right knee disorder is unwarranted.

To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of a right knee disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's assertions concerning etiology therefore have no probative value in this critical respect.


For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder.  And as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for a left shoulder disorder is denied.

The claim of entitlement to service connection for a right knee disorder also is denied.


REMAND

The Board sincerely regrets the additional delay that invariably will result from remanding, rather than immediately deciding, the remaining claim of entitlement to an initial rating higher than 70 percent for PTSD, but this additional development is necessary to ensure the record is complete so the Veteran is afforded every possible consideration. 

In February 2017, the Veteran perfected an appeal of this claim and, in his Substantive Appeal to the Board concerning this claim (on VA Form 9), he requested a Travel Board hearing concerning this claim.  He has not had this additional hearing, however, and he is entitled to this additional hearing since it concerns an additional claim rather than the one he already testified about (for service connection for PTSD in November 2012).  38 C.F.R. § 20.700(a).


Accordingly, this claim is REMANDED the following additional development and consideration:

If not done already, schedule the Veteran for a Travel Board hearing (or, if he elects, a videoconference hearing instead) concerning his claim of entitlement to an initial rating higher than 70 percent for his PTSD.  Regardless of the type of hearing chosen, notify him of the date, time, and location of it.  Put a copy of this notification letter in the claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


